Order entered January 24, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00142-CV

                               DARREN MELTON, Appellant

                                              V.

                               601 JEALOUSE, LLC, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-06444-B

                                          ORDER
       Before the Court is appellant’s January 21, 2020 second motion for an extension of time

to file his brief on the merits. We GRANT the motion as follows. We SUSPEND the deadline

for appellant’s brief pending this Court’s resolution of appellee’s motion to dismiss. Appellant

shall file any response to appellee’s motion by January 31, 2020.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE